IN THE UNITED STATES DISTICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division

JAMES FORTUNE, )

Plaintiff,
v. Civil Action No. 3:18-CV-00859
JACKTHREADS INC.,

Defendant.

AFFIDAVIT OF JAMES FORTUNE IN SUPPORT OF
MOTION FOR ENTRY OF DEFAULT JUDGMENT

The undersigned, being first duly sworn, deposes and says:

1. I, James Fortune, being legally competent anid over the age of twenty-one (21)
declare as follows.

2. I am a professional photographer and have for decades specialized in taking,
collecting, and marketing photographs of famous persons in the entertainment business, among
other things, including but not limited to famous musicians. My photographs are of great value
and have been registered with the United States Copyright Office.

3. I started working as a photographer in the mid-to-late 1960’s while attending
college at Woodland Hills, California as a photo editor for the college newspaper. At that time, I
sought out record labels for access to take photographs of musicians. Elektra Records agreed
and I was granted access to the recording room to photograph The Doors. This college
experience would help launch my career as a professional photographer in the music field.

4. From 1968 through 1970, I served in active duty as a photographer in the Pacific,

including Vietnam, with the U.S. Navy Pacific Fleet Combat Camera Group. Upon concluding
my service in the Navy, I returned to California to further pursue my trade. Over the next
decades, I photographed some of the most iconic musicians and bands in history, including but
not limited to Led Zeppelin, Paul McCartney, The Rolling Stones, Elton John, Fleetwood Mac,
The Doors, The Bee Gees, Glenn Fry, The Eagles and many others.

5. I have also photographed Presidents including Gerald Ford and Jimmy Carter.
My photography catalog includes over 15,000 photographs from the 1960s and 1970s. I have
received many accolades, including presenting his photographs at The Rock Art Show and being
featured on CNN, Entertainment Tonight, E! and in the Washington Post.

6. It came to my attention that a reproduction of his copyrighted Ringo Starr, Mick
Jagger, and Jimmy Page works (“Infringed Works”) were advertised as being up for sale on
https://milled.com/JackThreads/good-wood-rock-icon-canvas-prints-ben-sherman-ties-man-
ssentials-by-wilouby-new--JIj_88FZMOnFj8wW in violation of my intellectual property rights
for the purposes of profit.

7. I registered these photographs with the United States Copyright Office on
November 4, 1999, complying in all respects with the registration and deposit requirements of
the Copyright Act of 1976, as amended. The Infringed Works are covered by Certificate of
Registration VAu 477-427.

8. I receive a royalty of at least $300.00 per work when I grant general licenses.
However, JackThreads marketed my photographs for profit on a website that sells products
nationally and, perhaps, internationally. Had they sought a license agreement with me for this
type of use I would have charged a much higher royalty as their use would have generated

significant income. A reasonable royalty for this type of use would be $3,000.00.
Further the Affiant sayeth not.

Qn
ee 4

James Fortune

SUBSCRIBED and SWORN to before me by James Fortune this the Aleday of June,

Ce

NOTARY PUBLIC

2020.

My Commission Expires: 5 ) 3| AO 2 5
Notary #1 ¥4423

Qbaay.
avi! Vs,,

*. o* {>
Me \
47 EAL TY F x
"Tragayas®
